MEMORANDUM **
Jamar Belin appeals from the eight-month sentence imposed upon revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Belin contends that his sentence is substantively unreasonable because his supervised release violations were technical and he had shown improvement with his drug abuse. In light of the totality of the circumstances and the sentencing factors set forth in 18 U.S.C. § 3583(e), the within-Guidelines sentence is reasonable. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.